Exhibit 10.3
     (REPUBLIC LOGO) [p17879p1787901.gif]

     
Date:
  June 14, 2010
 
   
To:
  Kevin Walbridge
 
   
From:
  Don Slager
 
   
Re:
  Promotion to Executive Vice President of Operations
 
   

I am very pleased that you have accepted the Company’s offer to promote you to
the position of Executive Vice President, Operations. The terms and conditions
of your new position are contingent on the approval of the Compensation
Committee of the Company’s Board of Directors and are outlined below:
Effective Date: Your position will begin on or about October 1, 2010, or as
mutually agreed;
Reporting: The position reports directly to me, or other individuals as the
Company may direct;
Salary: Your new base salary will be $475,000, less applicable withholdings;
Bonus: You will continue to be eligible to participate in the Company’s
Management Incentive Plan (“MIP”) or any successor or similar plan maintained by
the Company for the benefit of similarly situated employees. Under the current
MIP, the target bonus for your position is 80% of your base compensation, but
this bonus is subject to change at the discretion of the Company;
Equity Award: You will be eligible for an equity award in early 2011 valued at
$186,500, subject to approval by the Compensation Committee of the Company’s
Board of Directors;
Long-Term Incentive Plan: You will continue to be eligible to participate in our
Long-Term Incentive Plan for the 2009-2011 and 2010-2012 cycles on the same
basis as you are currently participating. A new award opportunity will be
established in 2011 valued at $250,000, subject to approval by the Compensation
Committee. This incentive will be tied to achieving our key financial goals over
the following three-year period (2011—2013). A new LTIP award opportunity will
be established each year so that this incentive will become part of your annual
compensation. The 2011-2013 LTIP cycle and all subsequent LTIP cycles are
provided at the discretion of the Company and subject to the approval of the
Compensation Committee;

 



--------------------------------------------------------------------------------



 



Deferred Compensation Plan: A 2011 annual contribution of $65,000 will be made
into the Deferred Compensation Plan account as a special executive benefit. This
contribution is made at the discretion of the Compensation Committee;
Synergy Incentive Plan: You will continue to be eligible for your one-time
integration bonus in accordance with the terms and conditions of the Company’s
Synergy Incentive Plan. Your target Synergy Bonus opportunity remains
$1,000,000;
Vacation: Vacation time will be accrued and used in accordance with the
applicable vacation policy;
Benefits: You will continue to be eligible to participate in all benefit plans
that the Company makes available to similarly-situated employees, including the
Company’s 401k, medical, dental, vision, life insurance, short- term disability,
and long-term disability plans;
Relocation: You will be eligible to receive Republic’s Level 4 Relocation
benefits to assist you with your relocation from Indianapolis to the Phoenix,
Arizona area;
Employment Agreement: Your December 5, 2008 Employment Agreement (“Employment
Agreement”) will continue in accordance with its terms except as modified in
this offer. This memorandum shall serve as the new “Appendix B” to your
Employment Agreement;
Noncompetition, Non-Solicitation and Confidentiality Agreement: This offer is
contingent on you timely signing and returning to me a new Noncompetition,
Non-Solicitation and Confidentiality Agreement. Your new Agreement is enclosed
with this offer and will serve as “Appendix A” to your Employment Agreement.
Kevin, I am excited to have you join the team in Phoenix and look forward to
working with you in your new role. To confirm the terms and conditions of your
new position, please sign below where indicated. As always, please do not
hesitate to contact me if you have any questions.
I understand all the terms offered to me and accept employment on these terms. I
understand and agree that either the Company or I may terminate the employment
relationship at any time for any reason. I agree that no other promises have
been made to me and that this memorandum shall have no effect until it is
approved by the Compensation Committee.

         
/s/ Kevin Walbridge
      June 28, 2010
 
       
Kevin Walbridge
      Date

2



--------------------------------------------------------------------------------



 



APPENDIX A
NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT
     Republic Services, Inc. (the “Company”) and Kevin Walbridge (“Employee”),
enter into this Non-Competition, Non-Solicitation and Confidentiality Agreement
(“Agreement”), effective October 1, 2010 (the “Effective Date”). The Company and
Employee will be referred to as the “Parties” in this Agreement. The Parties
agree as follows:
     1. Certain Definitions and Understandings. The Parties expect that some or
all of the obligations the Company will assume to Employee under this Agreement
will be fulfilled through its parent, subsidiary, related, or successor
companies (“Affiliates”). Accordingly, Employee acknowledges that the discharge
of any obligation of the Company under this Agreement by one or more of its
Affiliates discharges the Company’s obligation in that regard. Moreover, the
obligations Employee will assume under this Agreement will be owed to the
Company and its Affiliates (collectively referred to as the “Company” for the
remainder of this Agreement).
     2. Consideration Employee Will Receive Under This Agreement. The Parties
recognize that in order for Employee to perform his duties, Employee needs to
manage, use or otherwise handle Confidential Information (as defined below in
Section 3.1) belonging to the Company. Thus, the Company agrees to provide
Employee with, and access to, Confidential Information necessary to perform his
duties. Employee agrees that, in exchange for the Company providing him with
Confidential Information, and the Company’s agreement to employ him on an
at-will basis, Employee will make the promises set forth in the following
sections of this Agreement.
     3. Employee’s Confidentiality Obligations.
          3.1 For purposes of this Agreement, “Confidential Information” is not
limited to information that would qualify as a Trade Secret and includes, but is
not limited to: customer lists and agreements; customer service information;
names of customer contacts and the identities of their decision-makers; routes
and/or territories; information provided to the Company by any actual or
potential customer, government agency or other third party; the Company’s
internal personnel and financial information; information about vendors that is
not generally known to the public; purchasing and internal cost information;
information about the profitability of particular operations; internal service
and operational manuals and procedures; the manner and methods of conducting the
Company’s business; marketing plans, development plans, price data, cost data,
price and fee amounts, pricing and billing policies, quoting procedures,
marketing techniques, forecasts and forecast assumptions and volumes; future
plans and potential acquisition, divestiture and other development strategies;
non-public information about the Company’s landfill development plans, landfill
capacity, special projects, and the status of any permitting process; the status
of any governmental investigation, charge, or lawsuit and the position of the
Company regarding the value of such matter; non-public information regarding the
Company’s compliance with federal, state or local laws; information that gives
the Company some competitive business advantage, or the opportunity of obtaining
such an

 



--------------------------------------------------------------------------------



 



          advantage, or the disclosure of which could be detrimental to the
interests of the Company; and/or information that is not generally known outside
the Company.
          3.2 As a consequence of Employee’s acquisition of Confidential
Information, Employee agrees that it is reasonable and necessary that he make
the following covenants:
               (a) At no time while Employee is employed or at any time after
his employment ends will Employee disclose Confidential Information to any
person or entity either inside or outside of the Company other than as necessary
in carrying out his duties and responsibilities, nor will Employee use, copy, or
transfer Confidential Information other than as necessary in carrying out his
duties and responsibilities, without first obtaining the Company’s prior written
consent. In the event a court concludes that the temporal restrictions in this
Section 3.2(a) are unreasonable, Employee’s obligations under this
Section 3.2(a) will end three (3) years after his employment ends. Nothing in
this Agreement prohibits Employee from providing information to any
administrative or governmental agency, or from testifying under the power of a
subpoena issued from a court of competent jurisdiction.
               (b) During his employment, Employee agrees to promptly disclose
to the Company all information, ideas, concepts, improvements, discoveries and
inventions (“Inventions”), which he conceives, develops, creates, or acquires,
either individually or jointly with others, and which relate to the business,
products, or services of the Company, irrespective of whether such Inventions
were conceived, developed, discovered, or acquired by Employee on the job, at
home, or elsewhere. Employee further agrees that all right, title and interest
(including copyrights) in and to any Inventions shall be the property of the
Company.
               (c) When Employee’s employment with the Company ends, Employee
will immediately deliver to the Company (or its designee) anything containing
Confidential Information including, but not limited to, reports, studies,
materials, records, documents, books, files, videotapes, tape recordings,
computers, computer disks, flash/thumb drives, CDs, DVDs, PDAs, Blackberry
devices, mobile telephones, and/or other devices used to store electronic data,
including any copies thereof, whether made by Employee or which came into his
possession prior to or during his employment concerning the business or affairs
of the Company.
     4. Employee’s Non-Competition and Non-Solicitation Obligations.
          4.1 Definitions:
               (a) “Principal Competitor” means: (i) Waste Management, Inc.,
Waste Connections, Inc., or Veolia Environmental Services North America Corp.
(including their predecessors, successors, parents, subsidiaries, or affiliate
operations); or (ii) any public or private business (including their
predecessors, successors, parents, subsidiaries, or affiliate operations)
conducting Non-hazardous Solid Waste Management services in three (3) or more
states in which the Company conducts business.
               (b) “Competitor” means any public or private business that
provides Non-hazardous Solid Waste Management services in any state in which the
Company conducts business.

-2-



--------------------------------------------------------------------------------



 



               (c) “Rendering Services” means any of the following activities,
whether done directly or through others, whether done in person or through
telephonic, electronic, or some other means of communication, and whether done
as a principal, director, officer, agent, employee, contractor, or consultant:
(i) performing any kind of services or duties related to Non-hazardous Solid
Waste Management; (ii) selling, marketing, managing, or brokering Non-hazardous
Solid Waste Management services; (iii) developing, managing, or otherwise
handling data or information concerning potential or actual acquisitions of
businesses that engage in Non-hazardous Solid Waste Management;
(iv) participating in any decision, or developing, or implementing any strategy,
to acquire such businesses; (v) formulating, reviewing, or implementing long or
short-term marketing, sales, or operational strategies related to Non-Hazardous
Solid Waste Management; (vi) conducting or reviewing cost benefit analysis on
proposed projects related to Non-Hazardous Solid Waste Management;
(vii) conducting, participating in, or otherwise assisting any review of the
prices or rates charged by the Company, whether in connection with an initial
contract bid, a contract extension, or a request for a price/rate increase;
(viii) soliciting, requesting, reviewing, analyzing, or otherwise handling
Confidential Information about the costs (including SG&A or operational),
revenues, or profit margins of the Company; (ix) determining, advising, or
recommending whether to award a contract to the Company, or whether, and to what
extent, the Company is entitled to an increase in its rates or prices; and/or
(x) performing any functions that are the same as, or substantially similar to,
the duties Employee performed for the Company at any time during the last
twenty-four (24) months of his employment.
               (d) “Contact” means any direct or indirect interaction between
Employee and any customer, potential customer, or acquisition prospect, which
takes place in an effort to further a business relationship, whether done
directly or through others, whether in person or through telephonic, electronic,
or some other means of communication, and whether done as a principal, director,
officer, agent, employee, contractor, or consultant.
               (e) “Non-hazardous Solid Waste Management” means the collection,
hauling, disposal, or recycling, of non-hazardous refuse or other services
provided by the Company.
               (f) “Facility” means the physical location at which the Company
owns, leases, or operates: (i) an office; (ii) a collection operation; or
(iii) a post-collection operation (including, but not limited to, landfills,
transfer stations, material recovery facilities, recycling facilities and
compost facilities).
               (g) “Solicit” means soliciting directly or through others,
whether done in person or through telephonic, electronic, or some other means of
communication, and whether done as a principal, director, officer, agent,
employee, contractor, or consultant.
          4.2 Prohibition Against Competition.
               (a) During his employment, and for a period of twenty-four
(24) months after his employment ends, Employee will not compete with the
Company to the extent, and subject to the express limitations, provided in this
Section 4.2. In the event a court concludes that twenty-four (24) months is an
unreasonable period of time, Employee’s obligations under this Section 4.2 will
end eighteen (18) months after his employment ends.

-3-



--------------------------------------------------------------------------------



 



               (b) During his employment, Employee will have detailed knowledge
of, and active participation in, many issues affecting the Company’s operations
across the nation. Much of the Confidential Information Employee will receive
will not be limited to a particular geographic area. Nonetheless, the Parties
recognize that an appropriate non-competition obligation should balance
Employee’s interest in future employment with the Company’s interest in
protecting its Confidential Information and other protectable interests.
Accordingly, Employee agrees that he will not Render Services to any Principal
Competitor, or to any Competitor, that are: (i) rendered in a state in which the
Company does business; or (ii) directed at achieving, or intended to achieve, a
result in any such state. In the event a court concludes that this particular
restriction is not reasonably limited, Employee will not Render Services to any
Principal Competitor, or to any Competitor, that are: (i) rendered within forty
(40) miles of any Facility; or (ii) directed at achieving, or intended to
achieve, a result within forty (40) miles of any Facility.
          4.3 Prohibition Against Solicitation.
               (a) During his employment, and for a period of twenty-four
(24) months after his employment ends, Employee will limit his activities
relating to customers, potential customers, acquisition prospects, employees,
consultants and independent contractors of the Company to the extent, and
subject to the express limitations, provided in this Section 4.3. In the event a
court concludes that twenty-four (24) months is an unreasonable period of time,
Employee’s obligations under this Section 4.3 will end eighteen (18) months
after his employment ends.
               (b) Employee will not Contact any customers, potential customers,
or acquisition prospects of the Company that Employee generated, serviced,
managed, contacted, or maintained at any time during the last twenty-four
(24) months of his employment on behalf of any Principal Competitor, or any
Competitor, that provides Non-hazardous Solid Waste Management services within
forty (40) miles of any Facility.
               (c) Employee will not, either directly or indirectly, raid,
Solicit, attempt to Solicit, or induce, any employee of, consultant to, or
independent contractor of, the Company to terminate his or her relationship with
the Company in order to become an employee of, consultant to, independent
contractor of, or act in any other way on behalf of, any other person or entity.
          4.4 Judicial Modification. If the applicable temporal or geographic
limitations agreed to by the Parties in this Section 4 are found by a court to
be overbroad, the Parties expressly authorize the judge before whom any dispute
is brought to impose the broadest temporal and geographic limitations
permissible under the law.
     5. Employee’s Obligation to Avoid Conflicts of Interest. Employee agrees to
abide by the Company’s Conflicts of Interests policy, which includes not
becoming involved, directly or indirectly, in a situation that a reasonable
person would recognize to be an actual conflict of interest with the Company. If
Employee discovers, or is informed by the Company that he has become involved in
a situation that is an actual or likely conflict of interest with the Company,
Employee will take immediate actions to eliminate the conflict. The Company’s
determination as to whether or not a conflict of interest exists will be
conclusive.

-4-



--------------------------------------------------------------------------------



 



     6. Miscellaneous.
          6.1 Waiver of Breach. The waiver by any Party of a breach of any
provision of this Agreement will neither operate nor be construed as a waiver of
any subsequent breach.
          6.2 Assignment. The Company may assign this Agreement upon written
notice to Employee. However, Employee agrees that his rights and obligations
under this Agreement are personal to him and may not be assigned without the
express written consent of the Company.
          6.3 Entire Agreement, No Oral Amendments. This Agreement replaces and
merges all previous agreements and discussions relating to any non-competition,
non-solicitation and/or confidentiality obligations owed by Employee to the
Company and it constitutes the entire agreement between Employee and the Company
with respect to the rights and obligations of either Party in that regard. This
Agreement may not be modified except by a written agreement signed by an
executive officer of the Company.
          6.4 Enforceability. If a court or arbitrator authorized by this
Agreement to resolve disputes between the Parties determines that any provision
of this Agreement is invalid or unenforceable, the invalid or unenforceable
provision will be struck from the Agreement without affecting any other
provision of this Agreement. All remaining provisions of this Agreement that
were not struck will be enforced according to their terms.
          6.5 Governing Law, Jurisdiction, and Venue. This Agreement and the
rights and obligations of the Parties hereunder shall be governed and
interpreted in accordance with the laws of the State of Arizona. Additionally,
the Parties agree that the courts situated in Maricopa County, Arizona will have
personal jurisdiction over them to hear all disputes arising under, or related
to, this Agreement and that venue will be proper only in Maricopa County,
Arizona.
          6.6 Injunctive Relief. The Company and Employee agree that a breach of
any term of this Agreement by Employee would cause irreparable harm to the
Company and that, in the event of such breach, the Company will have, in
addition to any and all remedies of law, the right to an injunction, specific
performance and other equitable relief to prevent or redress the violation of
Employee’s obligations under this Agreement. Additionally, to provide the
Company with the protections it has bargained for in this Agreement, any period
of time in which Employee has been in breach will extend, by that amount of
time, the time for which Employee should be precluded from further breaching the
promises made in the Agreement.
          6.7 Attorneys’ Fees. The Company and Employee agree that, if Employee
is found to have breached any term of this Agreement, the Company will be
entitled to recover the attorneys’ fees and costs it incurred in enforcing this
Agreement.

-5-



--------------------------------------------------------------------------------



 



     The Parties, intending to be bound, execute this Agreement as of the
Effective Date.

         
EMPLOYEE
      COMPANY
 
       
/s/ Kevin Walbridge
  By   /s/ Michael P. Rissman
 
       
Kevin Walbridge
       
 
       
 
  Its   Executive Vice President and General Counsel
 
       

-6-